


EXHIBIT 10.1


SEASPINE HOLDINGS CORPORATION
2015 INCENTIVE AWARD PLAN


ANNUAL INCENTIVE PROGRAM


This Annual Incentive Program (hereinafter referred to as the “Program”) is
hereby adopted under Section 9.1(b) the SeaSpine Holdings Corporation (the
“Company”) 2015 Incentive Award Plan, as amended and/or restated from time to
time (the “Plan”), and is intended to recognize and reward Participants (as
defined below) who achieve goals that support, and are aligned with, the
Company’s strategic goals through the granting of annual incentive awards (each
an “Award”) payable to Participants. Awards granted under the Program are
intended to constitute Performance Awards as defined in the Plan. Awards granted
under the Program to Covered Employees (as defined in the Plan) may be intended
to constitute Performance-Based Compensation within the meaning of Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).


Defined terms used herein without definition shall have the meanings given to
such terms in the Plan.


1.Effective Date. The effective date of the Program is January 1, 2016. The
Program will continue in effect until the termination or expiration of the Plan
or, if earlier, termination of the Program by the Committee (as defined below).


2.Administration. The Program shall be administered by the Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of the
Company. To the extent Awards are intended to constitute Performance-Based
Compensation, the Committee shall consist of two or more outside directors of
the Company who satisfy the requirements of Section 162(m) of the Code and who
shall administer the Program with respect to any such Awards. The Committee
shall have the discretion and authority to administer and interpret the Program,
including the authority to establish one or more incentive programs under the
Program from time to time containing such terms and conditions as the Committee
may determine or deem appropriate in its discretion. All decisions made by the
Committee in connection with the Program will be made in the Committee’s sole
and absolute discretion and will be final and conclusive.


3.Participants and Eligibility. The Chief Executive Officer and the other key
employees of the Company who report to the Chief Executive Officer (together,
the “SLT”) shall be eligible to participate in the Program, as determined by the
Committee. No SLT member is automatically entitled to participate in the Program
and participation in the Program for any Performance Period does not guarantee
participation in the Program in respect of any other Performance Period. Any SLT
member designated by the Committee as a participant in the Program with respect
to any Performance Period, and who meets the eligibility requirements set forth
in this Section 2, shall be referred to herein as a “Participant.” Unless
otherwise determined by the Committee, to receive payment with respect to an
Award under the Program with respect to any Performance Period, a Participant
must:


(a)Be an “Active” employee as of the date of payment of his or her Award. For
purposes of this Plan, “Active” shall mean an employee who is actively employed
by the Company, including an employee on an approved leave of absence, such as
medical, personal or military leave, but not an employee who has been moved to
“inactive” (or comparable status) pursuant to the Company’s policies and/or
procedures.
(b)Be a regular full-time employee at the end of the relevant Performance
Period. Temporary or seasonal employees, interns, independent contractors and
consultants are ineligible to participate in the Program.


(c)Have been an eligible employee for at least three consecutive months prior to
the end of the relevant Performance Period.


(d)Not engage in serious misconduct (e.g., theft, dishonesty, workplace
violence) or a violation of Company policy, or be subject to a performance
improvement plan (or comparable remedial action) during the




--------------------------------------------------------------------------------




Performance Period or prior to the payment of his or her Award, as determined by
the Committee.


4.Target Award Percentages; Target Awards. Each Participant will be assigned a
“Target Award Percentage” by the Committee based on his or her job
classification and responsibilities for each Performance Period. Unless
otherwise determined by the Committee, a Participant’s Target Award Percentage
for any given Performance Period will be based on his or her job classification
as of the last day of such Performance Period. The Target Award Percentages will
be reviewed annually by the Committee and adjusted as necessary or appropriate.
Unless otherwise determined by the Committee, the “Target Award” for each
Participant for each Performance Period will be determined by multiplying his or
her “Target Award Percentage” by his or her base salary actually earned during
such Performance Period.


5.Weightings. Each Participant’s Award will be based on corporate Performance
Goal achievement and/or individual performance, with the relative weight between
corporate and individual components determined by the Committee for each
Performance Period.


6.Performance Periods. The Committee will also establish one or more Performance
Periods over which the attainment of one or more Performance Goals (or, in the
case of Awards not intended to qualify as Performance-Based Compensation, the
attainment of corporate or individual performance goals that may not be based on
one or more of the Performance Criteria) will be measured for the purpose of
determining a Participant’s entitlement to an Award under the Program. Unless
otherwise determined by the Committee, the Performance Period for purposes of
the Program shall be the calendar year.


7.
Terms of Awards.



(a)Performance Goals. With respect to each Performance Period, the Committee
will establish the applicable Performance Goals for such Performance Period
based on some or all of the Performance Criteria (or will establish corporate or
individual performance goals that may not be based on one or more of the
Performance Criteria, in the case of Awards not intended to qualify as
Performance-Based Compensation), and the weighting of the various Performance
Goals or other goals. A Performance Goal or other goal may be a single goal or a
range with a minimum goal up to a maximum goal. The Performance Goals (or
corporate or individual performance goals that may not be based on one or more
of the Performance Criteria, in the case of Awards not intended to qualify as
Performance-Based Compensation) established in respect of a Performance Period
may differ from those established in respect of other Performance Periods and
may differ for each Participant. Unless otherwise determined by the Committee,
and subject to Section 3.3. of the Plan, the maximum Award that may be paid to
any Participant for a Performance Period shall be 200% of his or her Target
Award for such Performance Period.


(b)Adjustments to Performance Goals. The Committee may provide that one or more
adjustments shall be made to one or more of the Performance Goals, as provided
in Section 2.41 of the Plan. To the extent such adjustments affect Awards that
are intended to qualify as Performance-Based Compensation, they shall be
objectively determinable and prescribed in a form that meets the requirements of
Section 162(m) of the Code.


(c)Requirements for Performance-Based Compensation. With respect to Awards under
the Program that are intended to qualify as Performance-Based Compensation,
prior to the earlier of
(i) 90 days following the commencement of the applicable Performance Period and
(ii) the passage of 25% of the duration of such Performance Period and while the
outcome is substantially uncertain, the Committee will establish in writing the
objectively determinable Performance Goals for each Award to a Participant under
the Program, any objectively determinable permissible adjustments to such
Performance Goals, and the threshold, target and maximum amounts of the Award
that may be earned if the Performance Goals are achieved at the levels
corresponding to such amounts.


(d)Determination of Awards. After the end of the applicable Performance Period,
the Committee will determine the extent to which the previously established
Performance Goals (or, in the case of Awards not intended to qualify as
Performance-Based Compensation, such other corporate or individual performance
goals) were achieved and will determine the amount of the Award, if any, that is
payable to each Participant for such




--------------------------------------------------------------------------------




Performance Period. With respect to Awards that are intended to qualify as
Performance-Based Compensation, any such determination must be a written
certification of such achievement. The maximum payout for Awards under the
Program to any Participant in any calendar year is set forth in Section 3.3 of
the Plan.


(e)Proration of Awards. A Participant who has been an eligible employee for less
than the full Performance Period, but who is otherwise eligible to receive an
Award for such Performance Period may receive a prorated Award based on the
portion of the Performance Period he or she was an eligible employee, in the
discretion of the Committee.


(f)Negative Discretion. The Committee may, in its discretion, increase, reduce
or eliminate an Award otherwise payable to any Participant on the basis of the
level of achievement of the applicable Performance Goals (or, in the case of
Awards not intended to qualify as Performance-Based Compensation, such other
corporate or individual performance goals) with respect to the Performance
Period. Any such increase, reduction or elimination may be made based on such
objective or subjective determinations as the Committee determines appropriate;
provided, however, that Awards that are intended to qualify as Performance-Based
Compensation may not be adjusted upward.


8.Payment. Payments, if any, under the Program will be paid as soon as
administratively feasible after the Committee determines (or certifies in
writing, if applicable) the extent to which the Performance Goals (or, in the
case of Awards not intended to qualify as Performance-Based Compensation, such
other corporate or individual performance goals that may not be based on one or
more of the Performance Criteria) were achieved for the applicable Performance
Period and determines the amount of the Award, if any, payable to each
Participant, but in no event later than March 15 of the calendar year following
the end of the applicable Performance Period. Settlement of Awards shall be in
cash or, subject to the terms of the Plan, in shares of Common Stock or any
combination thereof, in the discretion of the Committee. A Participant must be a
regular employee of the Company on the date of payment of his or her Award in
order to earn such Award; provided that the Committee may make exceptions to
this requirement, in its sole discretion, in the case of a Participant’s death
or disability or, with respect to Awards that are not intended to constitute
Performance-Based Compensation, a Participant’s other termination of employment.


9.Compliance with Section 162(m) of the Code. It is the intent of the Company
that Awards granted under the Program to persons who are designated by the
Committee as likely to be Covered Employees shall, if so designated by the
Committee, constitute Performance-Based Compensation. Accordingly, the terms of
the Program and any such Awards shall be subject to Article 5 of the Plan
interpreted in a manner consistent with Section 162(m) of the Code and
regulations thereunder.


10.Amendment, Suspension and Termination. The Committee may amend, modify
suspend or terminate the Program, in whole or in part, at any time and in any
respect, including the adoption of amendments deemed necessary in order to (i)
comply with Section 162(m) of the Code or (ii) be exempt from Section 409A of
the Code. However, in no event may any such amendment, modification, suspension
or termination cause compensation that is intended to qualify as
Performance-Based Compensation to fail to so qualify.


11.Coordination with Plan. The Program is subject to all the provisions of the
Plan and its provisions are hereby made a part of the Program, and is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of the Program and those of the Plan, the
provisions of the Plan shall control.


12.Compensation Subject to Recovery. The Awards under the Program and all
compensation payable with respect to them shall be subject to Section 10.5
(“Forfeiture and Claw-Back Provisions”) of the Plan.


13.
Miscellaneous



(a)The Company shall deduct all federal, state, and local taxes required by law
or Company policy from any Award paid hereunder.






--------------------------------------------------------------------------------




(b)The Program does not, and Company policies and practices in administering the
Program do not, constitute an express or implied contract or other agreement
concerning the payment of any Award or the duration of any Participant’s
employment with the Company. The employment relationship of each Participant is
“at will” and may be terminated at any time by the Company or by the
Participant, with or without cause, unless otherwise set forth in a written
agreement between the Company and the Participant. Notwithstanding anything to
the contrary contained in the Program, nothing in the Program shall adversely
affect any rights that a Participant may otherwise have under an employment or
severance agreement or plan with or maintained by the Company to which such
Participant is a party or under which such Participant is a beneficiary.


(c)The Program shall be unfunded. Amounts payable under the Program are not and
will not be transferred into a trust or otherwise set aside. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Award under the Program.


(d)No rights of any Participant to payments of any amounts under the Program may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
All rights with respect to an Award granted to a Participant under the Program
shall be available during his or her lifetime only to the Participant.


(e)Notwithstanding anything in the Program to the contrary, any and all amounts
payable to any Participant under the Program from time to time may, in the
Committee’s sole discretion,
be reduced or offset by any amounts then due or owing by such Participant to the
Company or any of its affiliates pursuant to or in accordance with any benefit
or compensation plan, program, policy or arrangement maintained by the Company
or such affiliates. The Program is not the exclusive means for the Committee to
award incentive compensation to Participants and does not limit the Committee
from making additional discretionary incentive awards.


(f)Any provision of the Program that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan.


(g)Awards are not intended to constitute a deferral of compensation subject to
Section 409A of the Code and are intended to satisfy the “short-term deferral”
exemption under Section 409A of the Code and the Treasury Regulations issued
thereunder. Accordingly, to the extent necessary to cause Award payments
hereunder to satisfy the “short-term deferral” exemption under Section 409A of
the Code and the Treasury Regulations issued thereunder, an Award payment shall
be made not later than the later of: (i) the fifteenth day of the third month
following the Participant’s first taxable year in which the Award is no longer
subject to a substantial risk of forfeiture, or (ii) the fifteenth day of the
third month following the Company’s first taxable year in which the Award is no
longer subject to a substantial risk of forfeiture; provided, however, that if
due to administrative reasons Awards are not paid within the foregoing time
periods, then such Awards will be paid as soon as administratively feasible but
no later than the last day of the calendar year following the end of the
Performance Period to which such Awards relate.


* * * * *




